Citation Nr: 1101811	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-31 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
right lumbar radiculopathy involving L5-S1.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.M.




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a rating in excess of 40 percent for right 
lumbar radiculopathy involving L5-S1.

A Travel Board hearing was held in January 2010 with the Veteran 
in St. Petersburg, Florida, before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The matter was remanded by the Board in June 2010 for additional 
development.  That development has been completed, and the case 
returns to the Board for appellate review.

The Veteran recently submitted additional evidence in support of 
his claim, along with an appropriate waiver of RO consideration.  
Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) 
(2010) (any pertinent evidence accepted directly at the Board 
must be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right lumbar radiculopathy involving L5-S1 is 
manifested by severe pain and limited motion of the lumbar spine; 
ankylosis is not present.

2.  The Veteran has pain, diminished reflexes and diminished 
sensation in his bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the orthopedic manifestations of the Veteran's right 
lumbar radiculopathy involving L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a separate 10 percent evaluation for right 
lower extremity radicular symptoms have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8520 (2010).

3.  The criteria for a separate 10 percent evaluation for left 
lower extremity radicular symptoms have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  He was also notified of the criteria for 
establishing an effective date and disability rating.  See 
Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Therefore, although the Veteran was not 
provided with such notice, the Board may nonetheless proceed.

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, lay statements, and 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's back 
condition.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.



B.  Applicable Law

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more critical 
evidence consists of the evidence generated during the appeal 
period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied service 
connection requirement for manifestation of current disability); 
Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for 
Veterans Claims (Court) found no basis for drawing a distinction 
between initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The schedular criteria for rating the spine have been recently 
amended twice; once in September 2002, and again in September 
2003.  First, the rating criteria pertaining to intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  Second, effective September 26, 2003, 
the rating criteria for evaluating other spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see 
also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More 
specifically, effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome only, but 
continued to evaluate that disease under Diagnostic Code 5293.  
See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back ratings.  
According to that renumbering, Diagnostic Code 5237 now governs 
ratings of lumbosacral strain, Diagnostic Code 5239 governs 
ratings of spondylolisthesis or segmental instability, and 
Diagnostic Code 5243 governs ratings of intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).  As the 
Veteran filed his claim for an increased rating in June 2006, 
only the most recent version of the rating criteria is 
applicable.

Effective September 26, 2003, VA amended its Schedule for Rating 
Disabilities, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  38 
C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a  40 percent rating if the medical evidence 
shows forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months 
warrants a rating of 10 percent.  Incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrants a 
rating of 30 percent. Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months warrants a 
rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve. Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

Words such as "mild," "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

C.  Evidence

Private treatment records dated June 2006 show the Veteran 
reported symptoms in his leg, increased by prolonged exertion and 
relieved somewhat with rest.  He was scheduled for lumbar 
epidural steroid injections.

The Veteran was afforded a VA examination in September 2006.  
With respect to current symptoms, he denied any incapacitating 
episodes during the past 12 months.  There was no urinary or 
bowel difficulty, numbness, or leg or foot weakness.  He did have 
decreased motion in his back, along with stiffness, weakness, and 
pain.  He described the pain as moderate, occurring 1 to 6 times 
per week and lasting for a period of hours.  There was no 
radiation of pain.  On examination, there was no spasm, atrophy, 
guarding, tenderness, weakness, or abnormal spinal curvature.  
Motor strength was 5/5 universally.  Muscle tone was normal.  
Sensation in the lower extremities was normal.  Reflexes were 2+ 
universally.  Plantar flexion was normal bilaterally.  On range 
of motion testing, flexion was 90 degrees, with no pain and no 
additional limitation on repetitive motion.  Extension was 15 
degrees with pain.  There was pain on repetitive use but no 
additional limitation of motion.  Lateral flexion and rotation 
were both 30 degrees bilaterally, with no pain and no additional 
limitation after repetitive use.  Lasegue's sign was negative.  
The examiner indicated that the Veteran's disability had moderate 
effects on chores, shopping, exercise, sports, recreation, and 
bathing.  There were mild effects on traveling, feeding, 
dressing, toileting, and grooming.  The Veteran stated he was 
retired due to age or work duration.

Private treatment records dated October 2006 reflect that the 
Veteran reported pain in his left leg and lumbar region, 
described as 5/10 in severity.  On examination, the Veteran had 
normal range of motion in the lumbar spine.  Muscle strength was 
5/5, and the Veteran was able to walk on his heels and toes 
without difficulty.  Patellar and Achilles reflexes were 0/4 
bilaterally.  Sensation was normal.

A January 2008 MRI revealed degenerative disc disease at L2-3, 
L3-4, and L4-5.  

A May 2008 letter from the Veteran's treating physician indicated 
that the Veteran had been treated with nerve root injections in 
October 2006, August 2007, and January 2008.  He had also been 
prescribed Baclofen, Vicodin, Neurontin, Kadian, and Percocet.  
He was scheduled for surgery in April 2008.

The Veteran submitted several lay statements from his former 
coworkers in support of his claim.  Collectively, they indicate 
that the Veteran displayed obvious signs of physical discomfort 
during his employment, and that the Veteran retired early due to 
difficulty with his back.  His coworkers bought him a special 
chair to relieve his back discomfort.

The Veteran and his wife testified at a January 2010 Travel Board 
hearing.  He stated that he had been prescribed a great deal of 
pain medication, and had undergone surgery in April 2008.  He 
also utilized a TENS unit.  He ambulated with a cane, though that 
was also due to knee problems.  He had difficulty sleeping due to 
pain.  His wife testified that she refrained from asking the 
Veteran to perform certain household chores, and that he had been 
told not to lift anything over five pounds.

The Veteran was afforded a VA examination in March 2010.  He 
reported that he limited range of motion, reduced his activity 
level, and experienced sleep disturbances as a result of his 
condition.  He had undergone a posterior lumbar 
decompression/fusion/instrumentation in April 2008.  He had 
severe, constant pain in his back which flared up 1 to 2 times 
per week.  He denied any urinary or bowel symptoms, but had 
numbness paresthesias, leg or foot weakness, and unsteadiness.  
He utilized a cane, and indicated he could walk about 1/4 mile.  
He reported having 200 incapacitating episodes during the past 12 
months.  On examination, the Veteran had a stooped posture and an 
antalgic gait.  There was evidence of lumbar lordosis, as well as 
tenderness and weakness of the thoracic sacrospinalis.  Motor 
strength was 5/5 universally, with the exception of right ankle 
dorsiflexion, left ankle plantar flexion, and bilateral knee 
extension, which were 4/5.  Sensation was 1/2 to light touch and 
position sense in the bilateral lower extremities.  Knee jerk and 
ankle jerk reflexes were 1+ bilaterally.  Flexion was 30 degrees 
and extension was 5 degrees.  Lateral rotation and lateral 
flexion were 5 degrees, bilaterally.  There was no objective 
evidence of pain or additional limitation with repetitive motion.  
The examiner indicated that the Veteran's condition prevented 
exercise or sports activities.  There were severe effects on 
shopping, bathing, dressing, toileting, and grooming.  There were 
moderate effects on chores, recreation, traveling, and feeding.  
The Veteran was noted to have retired in 1996 because of age or 
duration of years of work.  The diagnosis was moderate to severe 
lumbar degenerative joint disease.

The Veteran was afforded an additional VA examination in July 
2010.  He denied any urinary or bowel symptoms, but reported 
paresthesias and leg/foot weakness.  He had pain, stiffness, 
fatigue, and spasms in his back.  The pain was severe and 
constant, and radiated into the bilateral thighs.  Ankle and knee 
jerks were 0, and plantar reflexes could not be elicited.  Motor 
strength was 4/5 universally, and the examiner indicated that 
strength testing was limited by back pain.  Lasegue's sign was 
positive bilaterally.  There were no incapacitating episodes.  
The Veteran had a stooped posture and a slow gait.  He ambulated 
with a cane.  There was evidence of lumbar flattening and 
scoliosis, but no ankylosis.  Examination of the thoracic 
sacrospinalis demonstrated spasm, guarding, tenderness, weakness, 
and pain with motion bilaterally.  The examiner noted that these 
symptoms were severe enough to be responsible for abnormal gait 
and spinal contour.  Flexion was 45 degrees and extension was 0 
degrees.  Lateral flexion was 5 degrees bilaterally, and rotation 
was 10 degrees bilaterally.  There was objective evidence of pain 
on active range of motion testing.  There was pain following 
repetitive motion, though additional limitation could not be 
measured.  The Veteran indicated that he retired from employment 
due to his back condition.

The Veteran was also afforded a separate VA neurological 
examination in July 2010.  Reflexes were 1+ universally, with 
normal planter flexion findings.  Sensation was normal in the 
left lower extremity.  Light touch and pinprick sensation was 
decreased in the right lower extremity.  Motor strength was 5/5 
universally.  There was no indication of muscle atrophy.  The 
Veteran was diagnosed with radiculopathy secondary to his lumbar 
spine condition.

The Veteran underwent a private evaluation in September 2010.  He 
reported being severely limited in terms of ambulation and 
activities secondary to severe back pain, though he indicated he 
did not have any specific lower extremity pain when he stood or 
walked.  He had some anterior thigh pain at nighttime.  Low back 
pain was 8/10 in severity, but was 10/10 at times.  He had some 
issues with balance and falling, which he felt were related to 
his back pain.  He did not describe any specific bowel or bladder 
incontinence.  He had been taking medication to treat his 
condition, but stopped due to issues with narcotic addiction.  On 
examination, the Veteran had difficulty rising from a sitting to 
a standing position.  He ambulated with a bent posture, though 
there was no specific balance disturbance.  He had a slight wide-
based shuffling gait.  Motor strength was 5/5 in the bilateral 
lower extremities, with the exception of right hip flexion 
measured at 4-5/5.  Sensation was intact.  Deep tendon reflexes 
were 1+ and symmetric.  Straight leg raising was negative 
bilaterally.  There was some deep tenderness to palpation in the 
upper lumbar spine.  The treating physician noted decreased range 
of motion of the lumbar spine in all planes secondary to pain, 
though specific measurements were not recorded.  X-rays showed an 
asymmetric collapse of the L1-L2 disc, which resulted in a 
scoliotic deformity.  The treating physician recommended that the 
Veteran stay active and avoid any situation with prolonged bed 
rest.

D.  Analysis

Based on the evidence of record, the Board finds that a higher 
rating is not warranted for the Veteran's low back disability 
based on orthopedic manifestations alone.  See e.g. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242; see also 38 C.F.R. § 3.951 (2010).  
As discussed above, the Veteran is currently assigned a 40 
percent rating.  While the single 40 percent rating is protected, 
the Board is not prevented from analyzing the matter to determine 
whether an even higher rating would be in order if the array of 
symptoms now rated as 40 percent were separated and assigned 
separate ratings for the orthopedic and neurological 
manifestations as the governing legal criteria now provide.  In 
the present case, as will be explained in greater detail below, 
separately rating  these manifestations would yield this Veteran 
a rating in excess of the currently assigned single 40 percent 
rating.  Accordingly, his claim for increase must be allowed.  

In this regard, a 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  In Note 
5 of the General Rating Formula for Diseases and Injuries of the 
Spine, unfavorable ankylosis is defined as a condition in which 
the entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet. App. 524 (1999).

Here, the evidence does not demonstrate any ankylosis of the 
thoracolumbar spine.  Although the Veteran's range of motion is 
quite limited and has varied over the course of this appeal, 
there is no indication that his spine is fixed or immobile.  
Indeed, the July 2010 VA examiner specifically noted the absence 
of ankylosis.  However, the Board has considered the worst range 
of motion demonstrated during this appeal period and concludes 
that a 40 percent rating is appropriate when the orthopedic 
limitations due to the Veteran's low back disability are 
considered particularly in light of the provisions of DeLuca, 
supra.  While the Board acknowledges the significant impact of 
the Veteran's disability on his daily activities, his condition 
is not manifested by symptoms contemplated by the next higher 
rating.  Therefore, a rating in excess of 40 percent is not 
warranted for these manifestations.

The Board has also considered a rating utilizing the Formula for 
rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Although the Veteran reported during his March 2010 VA 
examination that he had 200 incapacitating episodes within a 
year, there is no indication that these episodes required bed 
rest prescribed by a physician.  Indeed, the Board notes that the 
Veteran's treating physician stated in September 2010 that the 
Veteran should avoid prolonged bed rest.  Therefore, a rating 
under this Formula is not warranted.

The Board has also considered a separate rating for the Veteran's 
neurological symptoms.  As noted above, Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic nerve.  
Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  The July 2010 neurological examination included 
an opinion that the Veteran had radiculopathy secondary to his 
back condition.  Moreover, the examination revealed decreased 
sensation and reflexes, though motor strength was 5/5.  Earlier 
private records dated October 2006 indicated that while the 
Veteran was able to walk on his heels and toes without 
difficulty,  patellar and Achilles reflexes were 0/4 bilaterally.  
During his most recent evaluation in September 2010, the Veteran 
reported a burning pain in this thighs at night, but no other 
significant lower extremity difficulties.  Sensation was intact 
and motor strength was not significantly diminished, but reflexes 
were hypoactive.  The overall disability picture presented by the 
evidence indicates mild incomplete paralysis in the lower 
extremities under the criteria found in Diagnostic Code 8520.  
Although the record indicates that the radicular symptoms 
initially affected the Veteran's right lower extremity, the 
objective evidence during this appeal indicates that the 
Veteran's bilateral extremities have been affected by his low 
back degenerative changes albeit the left lower extremity to a 
lesser degree than the right.  See, e.g. VA neurological 
examination dated in July 2010.  The Board finds that the 
Veteran's subjective complaints regarding both lower extremities 
recorded during the pendency of this appeal are consistent with 
the objective evidence.  Therefore, the Board finds that a 
separate 10 percent rating is warranted for each extremity.  A 
higher 20 percent rating is not warranted under Diagnostic 8520 
as the Veteran's radiculopathy symptoms do not result in 
"moderate" incomplete paralysis.  38 C.F.R. § 4.6.  This is not 
objectively shown by the record.  

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's back disability with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for his 
disability.  While the Veteran presented statements indicating 
the impact of his disability on his employment, there is no 
persuasive evidence in the record to indicate that this service-
connected disability on appeal would cause any impairment with 
employment over and above that which is already contemplated in 
the assigned schedular rating.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability has 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.




ORDER

A rating in excess of 40 percent for orthopedic manifestations of 
right lumbar radiculopathy involving L5-S1 is denied.

A separate 10 percent rating is granted for right lower extremity 
radicular symptoms, subject to the laws and benefits governing 
the award of monetary benefits.

A separate 10 percent rating is granted for left lower extremity 
radicular symptoms, subject to the laws and benefits governing 
the award of monetary benefits.


REMAND

In his July 2010 VA orthopedic examination, the Veteran asserted 
that he was forced to retire from work due to his service-
connected back disability.  The Board notes that although the 
issue of TDIU has not been certified on appeal, the Board does 
have jurisdiction to decide the claim.  In this regard, the Board 
notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court essentially 
stated that a request for total disability rating, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability as part 
of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995). The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the 
examiner should be asked to conduct a physical examination of the 
Veteran, review of the medical evidence, and provide a medical 
opinion addressing the question of whether the Veteran's service-
connected disabilities combine to make him unemployable.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 
294 (1995).  Such opinion must be based upon consideration of the 
Veteran's current medical condition as well as his documented 
history and assertions, to include employment history and 
education, and medical evidence associated with the record.  38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should furnish to the Veteran 
a VA Form 21-8940, to enable him to file a 
formal application for a TDIU.

2. The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
the Veteran furnish any additional 
information and/or evidence pertinent to the 
claim for a TDIU.  The RO/AMC's letter should 
specifically explain how to establish 
entitlement to a TDIU.

3.  The Veteran should be afforded a general 
medical examination to ascertain the impact 
of all of his service-connected disabilities 
(orthopedic manifestations of right lumbar 
radiculopathy, right lower extremity 
radicular symptoms, left lower extremity 
radicular symptoms, arteriosclerotic heart 
disease with vascular ectopy, right ear 
tinnitus, healed fracture of the right 5th 
metacarpal, residuals of a fracture of the 
right ankle, and bilateral hearing loss) on 
his unemployability.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the effect 
of all of the Veteran's service-connected 
disabilities on the Veteran's employability.  
The examiner should opine as to whether it is 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without consideration 
of his nonservice- connected disabilities or 
age, render him unable to secure or follow a 
substantially gainful occupation.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

5.  After the requested development has been 
completed, the AMC/RO should adjudicate the 
merits of the appellant's claim for a TDIU 
based on all the evidence of record, 
including any additional information obtained 
as a result of this remand.  If the benefits 
sought on appeal remain denied, the appellant 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


